Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 2, 2016                                                                                          Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151751                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151751
                                                                    COA: 325773
                                                                    Wayne CC: 90-008948-FC
  MARVIN K. LEWIS,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 4, 2015 order of
  the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we VACATE the sentence of the Wayne Circuit Court on the defendant’s
  first-degree murder conviction, and we REMAND this case to the trial court for
  resentencing on that conviction pursuant to MCL 769.25 and MCL 769.25a. See Miller v
  Alabama, 567 US ___; 132 S Ct 2455; 183 L Ed 2d 407 (2012); and Montgomery v
  Louisiana, 577 US ___; 136 S Ct 718; 193 L Ed 2d 599 (2016).

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 2, 2016
           s0418
                                                                               Clerk